Exhibit 10.2

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 12th day of
September, 2014 (the “Agreement Date”), by and between Great Lakes Dredge & Dock
Corporation, with and on behalf of its wholly-owned subsidiary, Great Lakes
Dredge & Dock Company, LLC (the “Company”), and Mark W. Marinko (“Executive”).

ARTICLE I

EMPLOYMENT SERVICES

1.1 Term of Employment. Executive’s employment under this Agreement shall
commence on September 12, 2014 (“Start Date”) and continue until the third
annual anniversary of such date, unless terminated earlier pursuant to Article
III herein (the “Initial Employment Term”). The Employment Term shall be
extended automatically for successive one-year periods unless, at least 90 days
prior to expiration of the Employment Term, either party gives written notice to
the other party that he/it does not wish to renew the Agreement (such one year
extension(s) and the Initial Employment Term to be, collectively, the
“Employment Term”). The last day of employment for which Executive is
compensated as an active employee of the Company shall be referred to as the
“Termination Date.”

1.2 Position and Duties. During the Employment Term, Executive shall hold the
position of Senior Vice President – Chief Financial Officer and shall report to
the Company’s Chief Executive Officer. Executive shall perform such duties and
responsibilities as are consistent with Executive’s position and as may be
reasonably assigned to Executive by the Chief Executive Officer from time to
time. Executive shall devote Executive’s full business time, attention, skill,
and energy to the business and affairs of the Company, and shall use Executive’s
reasonable best efforts to perform such responsibilities in a diligent, loyal
and businesslike manner so as to advance the best interests of the Company.
Executive shall act in conformity with Company’s written and oral policies and
within the limits, budgets and business plans set by the Company, and shall
adhere to all rules and regulations in effect from time to time relating to the
conduct of executives of the Company. Executive’s office will be at the
principal executive offices of the Company in Oak Brook, Illinois, and Executive
will be expected to conduct his activities from such office other than when
traveling on behalf of the Company. Notwithstanding the foregoing, Executive
shall be permitted to devote a reasonable amount of time and effort to civic and
charitable organizations and managing personal investments; but only to the
extent that such activities, individually or as a whole, do not materially
interfere with the execution of Executive’s duties hereunder, or otherwise
violate any provision of this Agreement. Executive shall not become involved in
the management of any corporation, partnership or other entity, other than
serving on the board of directors of one publicly traded company, without the
consent of the Company’s Chief Executive Officer.

1.3 Service on Board. The Company may require Executive to serve without
additional compensation as a member of the Board or as an officer or director of
any of the Company’s subsidiaries. Any compensation or other remuneration
received from such service may be offset against the amounts due hereunder.



--------------------------------------------------------------------------------

ARTICLE II

COMPENSATION

2.1 Base Salary. The Company shall pay Executive an annual base salary of Three
Hundred Thousand Dollars ($300,000) (“Base Salary”), payable in accordance with
the general payroll practices of the Company. The Board will review Executive’s
performance and Base Salary annually and may, in its sole discretion, increase
Executive’s Base Salary, or decrease it by up to 10 percent if there is a salary
reduction affecting substantially all senior executive officers of the Company.

2.2 Incentive Compensation. Executive will be eligible to participate in any
annual performance bonus plans and long-term incentive plans established and
maintained by the Company for its senior executive officers, including, but not
limited to, the Annual Bonus Plan or such similar or successor plans as the
Company may establish. The target annual incentive compensation Executive may
earn each year is equal to fifty percent (50%) of Executive’s Base Salary,
unless such amount is adjusted by the Compensation Committee of the Board in its
sole discretion. Such bonus will be paid in accordance with the terms of the
Annual Bonus Plan or similar or successor plan.

2.3 Equity Compensation. Executive will be eligible to participate in any
equity-based compensation plans established or maintained by the Company for its
senior executive officers, including but not limited to the Company’s 2007
Long-Term Incentive Plan and any successor thereto.

2.4 Employee Benefit Plans. Executive will be eligible to participate on
substantially the same basis as the Company’s other senior executive officers in
any employee benefit plans offered by the Company, including, without
limitation, the Company’s Supplemental Savings Plan (or any successor thereto),
medical, dental, short-term and long-term disability, life, pension, profit
sharing and nonqualified deferred compensation arrangements. The Company
reserves the right to modify, suspend or discontinue any and all of the plans,
practices, policies and programs at any time without recourse by Executive, so
long as the Company takes such action generally with respect to other similarly
situated senior executive officers.

2.5 Vacation. Executive will be entitled to 20 days of paid vacation per
calendar year, subject to the Company’s vacation policy as in effect from
time-to-time. The Company may, at its discretion, increase (but not decrease)
Executive’s vacation entitlement.

2.6 Business Expenses. The Company will reimburse Executive for all reasonable
and necessary business expenses incurred in the performance of services with the
Company, according to the Company’s policies and upon Executive’s presentation
of an itemized written statement and such verification as the Company may
require.

 

2



--------------------------------------------------------------------------------

ARTICLE III

TERMINATION OF EMPLOYMENT

3.1 Voluntary Resignation. Executive may terminate his employment for any reason
by giving the Company 30 days’ prior written notice of a voluntary resignation
(“Resignation Date”). Upon receiving Executive’s notice of intent to resign, the
Company may require that Executive cease performing services for the Company at
any time before the Resignation Date, so long as the Company continues
Executive’s Base Salary under Section 2.1 and employee benefits under
Section 2.4 through the Resignation Date. Except as otherwise provided under law
or the terms of any employee benefit plans in which Executive participates,
Executive shall not be entitled to receive any compensation or benefits from the
Company after the Resignation Date.

3.2 Termination by Company with Cause. The Company may terminate Executive’s
employment for Cause (as defined below) by giving written notice to Executive
designating an immediate or future Termination Date. In the event of a
termination for Cause, the Company shall pay Executive his Base Salary under
Section 2.1 and employee benefits under Section 2.4 through the Termination
Date. Except as otherwise provided under law or the terms of any employee
benefit plans in which Executive participates, Executive shall not be entitled
to receive any compensation or benefits from the Company after the Termination
Date.

For purposes of this Agreement, “Cause,” as determined by the Company, means:
(a) Executive materially breaches Executive’s obligations under an established
policy of the Company; (b) Executive commits an act constituting a felony or
engages in unethical or immoral conduct that, in the reasonable judgment of the
Board, could injure the integrity, character or reputation of the Company;
(c) Executive fails, refuses or is unable to perform, or habitually neglects,
Executive’s duties and responsibilities hereunder, and continues such failure,
refusal, inability or neglect after having been given written notice by the
Company that specifies what duties Executive failed to perform and an
opportunity to cure of 30 days; (d) Executive commits an act of material
dishonesty, misconduct or fraud in connection with his job duties, or otherwise
violates a fiduciary duty to the Company; or (e) Executive fails to reasonably
cooperate with any audit or investigation involving the Company or its business
practices after having been given written notice by the Company that specifies
Executive’s failure to cooperate and an opportunity to cure of 15 days.

3.3 Termination by Company without Cause. The Company may terminate Executive’s
employment without Cause by giving written notice to Executive designating an
immediate or future Termination Date. Executive’s voluntary resignation of
employment due to a material diminution of Executive’s authority, duties or
responsibilities shall be treated as a termination by the Company without Cause;
provided that, (a) such voluntary resignation occurs within 150 days following
the initial occurrence of such diminution, (b) Executive provided written notice
of such diminution to the CEO or Board within 90 days of such diminution and
(c) the Company failed to cure such diminution within 30 days of receipt of such
written notice from Executive.

 

3



--------------------------------------------------------------------------------

In the event of a termination without Cause, Executive shall receive from the
Company his Base Salary under Section 2.1, pro rata portion (based on days
elapsed in the calendar year) of Executive’s annual bonus at the target level
under Section 2.2 and the Supplemental Savings Plan benefits, and employee
benefits under Section 2.4 through the Termination Date, and shall be eligible
to receive the benefits described in Sections 3.3(a) and (b), below
(collectively, “Severance Pay”), subject to the requirements set forth in
Section 3.6 and Section 3.7. The period over which the amounts payable in
Section 3.3(a)(i) or (a)(ii), as applicable, are payable is referred to as the
“Severance Period.”

(a) If Executive is terminated without Cause, the Company will provide the
following compensation and benefits to Executive:

(i) A payment equal to 18 months of Executive’s Base Pay, less applicable
withholdings. This amount will be paid in equal installments on each regularly
scheduled Company pay date during the 18-month period that begins on the first
day immediately after the Release Effective Date, as described in Section 3.6.

(ii) A payment equal to 1.5 times the average of the Executive’s actual annual
bonus (on an annualized basis) and the Supplemental Savings Plan benefits over
the three years (or shorter period) immediately preceding the Executive’s
termination, less applicable withholdings. Such amount will be paid when all
other Company executives receive such payments, if any, but in no event later
than March 15 of the year following the Termination Date.

(iii) Continued coverage for Executive (and his spouse and eligible dependents,
to the extent they have been provided with coverage on the date immediately
prior to the Termination Date and otherwise continue to be eligible for coverage
under the terms of the applicable governing documents) under the Company’s
medical and dental plans for up to 18 months following the Termination Date.
During the Severance Period, the Company will reduce Executive’s cash Severance
Pay by his share of the cost of these benefits, which is fixed at the amount
Executive had been paying for such coverage on the date immediately prior to the
Termination Date. After the Severance Period, Executive (and his spouse and
eligible dependents, as applicable) will be eligible for continuation coverage
under COBRA or other similar state statute. Notwithstanding the foregoing, the
Company may find an alternate way of providing medical and dental plan coverage
if, by law or other restrictions outside the control of the Company, continued
coverage under the Company’s health plans is not permitted.

(b) If Executive is terminated without Cause at any time during the Employment
Term, Executive will receive 18 months of age and vesting credit for any
unvested equity awards, measured from the Termination Date.

 

4



--------------------------------------------------------------------------------

Except as otherwise provided under law or the terms of any employee benefit
plans in which Executive participates, Executive shall not be entitled to
receive any additional compensation or benefits from the Company after the
Termination Date.

3.4 Change in Control. If, contemporaneous with or within 24 months after a
Change in Control (as defined below), the Company or its successor terminates
Executive’s employment other than for Cause, Executive will be eligible to
receive, in lieu of those payments provided under Section 3.3(a)(i): (a) a
payment equal to 2 times his then current Base Salary plus the average of
Executive’s annual bonus over the three (3) year period (or shorter period)
immediately preceding Executive’s termination and (b) the pro rata portion
(based on days elapsed in the calendar year) of Executive’s annual bonus at the
target level under Section 2.2 and the Supplemental Savings Plan benefits earned
through the Termination Date as described in Section 3.3(a)(ii) (together, the
“Change in Control Payment”), subject to the requirements set forth in
Section 3.6. Subject to Section 3.7, the Change in Control Payment will be made
in a lump sum cash payment on the Company’s first regularly scheduled payroll
date immediately following the Release Effective Date or, where Release
Effective Date could occur in either of two taxable years, on the first
regularly scheduled payroll date after the Release Effective Date which occurs
in the later calendar year. In addition, Executive (and his spouse and eligible
dependents) will be eligible for the continued health plan coverage described in
Section 3.3(a)(iii) for 24 months (followed by eligibility for COBRA) and will
receive full vesting credit for all outstanding equity awards consistent with
and subject to the limitations of Section 3.8.

For purposes of this Agreement, a “Change in Control” of the Company will be
deemed to occur as of the first day that any one or more of the following
conditions is satisfied:

(a) The “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing 30% or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”) is accumulated, held or acquired by
a Person (as defined in Section 3(a)(9) of the Exchange Act, as modified, and
used in Sections 13(d) and 14(d) thereof) (other than the Company; any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company; holders of capital stock of the Company as of the date hereof or an
affiliate thereof; or any corporation owned, directly or indirectly, by the
Company’s stockholders in substantially the same proportions as their ownership
of stock of the Company); provided, however that any acquisition from the
Company or any acquisition pursuant to a transaction that complies with clauses
(i), (ii) and (iii) of subparagraph (c) of this paragraph will not be a Change
in Control under this subparagraph (a), and provided further, that immediately
prior to such accumulation, holding or acquisition, such Person was not a direct
or indirect beneficial owner of 25% or more of the Company Voting Securities; or

 

5



--------------------------------------------------------------------------------

(b) Within any twelve (12) month period that includes or is after the Start
Date, individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board will
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

(c) Consummation by the Company of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (i) more than 60% of the combined voting power of then outstanding
voting securities entitled to vote generally in the election of directors of
(x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”),
is represented, directly or indirectly by Company Voting Securities outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of the Company Voting Securities, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

(d) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

However, in no event will a Change in Control be deemed to have occurred with
respect to Executive if Executive is part of a purchasing group that consummates
the Change in Control transaction. Executive will be deemed “part of a
purchasing group” for purposes of the preceding sentence if Executive is an
equity participant in the purchasing company or group (except: (a) passive
ownership of less than two percent of the stock of the purchasing company or
(b) ownership of equity participation in the purchasing company or group that is
otherwise not significant, as determined prior to the Change in Control by a
majority of the nonemployee continuing members of the Board; provided that, for
purposes of the foregoing, participation as a management investor in such
purchasing company will not be deemed to be within the exceptions provided for
in (a) and (b)).

 

6



--------------------------------------------------------------------------------

Notwithstanding anything to contrary, a Change in Control will have occurred
only if such change in ownership constitutes a change in control event under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other guidance in effect thereunder (“Section 409A”).

3.5 Additional Vesting. In addition to any amounts otherwise payable to
Executive upon a separation from service, if Executive incurs any of the events
below, he will be granted additional vesting, as described below:

(a) Death or Disability. If Executive dies or becomes permanently disabled (as
determined under the Company’s long-term disability plan in which Executive
participates), Executive will receive additional vesting credit under each of
the Company’s employee benefit plans and outstanding equity awards that have
vesting requirements. Such additional vesting credit shall begin with the date
of death or disability period, as applicable, and will equal full vesting
credit.

(b) Retirement. Upon Executive’s Retirement from the Company, Executive will
receive vesting of any of his outstanding equity awards according to the terms
and conditions of each individual equity award. If the term “Retirement” is not
defined within a particular equity award, or if the award agreement defers to
the definition of “Retirement” contained within an employment agreement, then
for purposes of that award, “Retirement” shall mean Executive’s termination of
employment, other than for Cause (as defined in Section 3.2, above), upon or
after having attained age 65 years;

(i) Executive signs a Restrictive Covenant Agreement, in a form satisfactory to
the Company, in anticipation of his Retirement, if the Company requests that he
do so, within the timeframe given to Executive to sign by the Company; and

(ii) Executive gives the Chief Executive Officer, or Executive’s direct
supervisor at the time, at least three months’ prior notice of his Retirement.

(c) Termination by the Company without Cause. As set forth in Section 3.3.

(d) Change in Control. As set forth in Section 3.4.

(e) Non-Renewal. In the event the Company elects not to renew the Agreement and
terminates Executive within one year of the end of the Employment Term,
Executive will receive full vesting of all of his outstanding equity awards.

If the Company determines that Executive cannot receive such additional vesting
credit under the terms of any such employee benefit plan because, for example,
Executive is not actually providing any services to the Company, the Company
shall provide the value of such additional vesting under an alternate
arrangement, such as through the purchase of an individual insurance policy that
provides similar benefits or, if applicable, through a nonqualified pension or
profit sharing plan.

 

7



--------------------------------------------------------------------------------

3.6 Execution of Separation Agreement. As a condition to receiving the Severance
Pay or the Change in Control Payment set forth in Section 3.3 or Section 3.4,
respectively, Executive must execute and return to the Company, within
sixty (60) days of Executive’s last day of employment with the Company, and not
revoke any part of, a separation agreement containing a general release and
waiver of claims against the Company and its respective officers, directors,
stockholders, employees, and affiliates with respect to Executive’s employment,
and other customary terms, in a form and substance reasonably acceptable to the
Company. Such release will become effective on the date the revocation period
specified in the separation agreement expires without Executive revoking the
separation agreement (the “Release Effective Date”). Any obligation of the
Company to provide the Severance Pay shall cease: (a) upon Executive’s material
breach of his contractual obligations to the Company, including those set forth
in Article IV or Article V herein, or in the separation agreement; or (b) if,
after Executive’s termination, the Company discovers facts and circumstances
that would have justified a termination for Cause.

3.7 Section 409A. While the parties acknowledge that any payments and benefits
provided under Article III of this Agreement are intended to be exempt from
Section 409A, to the extent (a) further guidance or interpretation is issued by
the IRS after the date of this Agreement which would indicate that the payments
do not qualify for such exemption or the amount of payments due under
Article III increases in a manner to cause certain payments to exceed the
limitation available for exempt separation payment and (b) Executive is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) upon
the date of Executive’s termination of employment, such payments or benefits
which are not exempt and would otherwise be payable to Executive prior to the
date that is six (6) months following the date of such termination of employment
shall be delayed and instead shall be paid to Executive on the first regular
payroll date that occurs after the six (6) month anniversary of such date of
termination. For purposes of Section 409A, each installment of Severance Pay
under Article III shall be treated as a right to a separate payment.

3.8 Excess Parachute Payments. Notwithstanding any provision of this Agreement
to the contrary, if any amount or benefit to be paid or provided under this
Agreement would be an “Excess Parachute Payment” within the meaning of Code
Section 280G but for the application of this sentence, then the payments and
benefits to be paid or provided under this Agreement will be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes an Excess Parachute
Payment; provided, however, that the foregoing reduction will be made only if
and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided to Executive, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to Code
Section 4999, any tax imposed by any comparable provision of state law, and any
applicable federal, state and local income and employment taxes).

 

8



--------------------------------------------------------------------------------

The fact that Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 3.8 will not of itself limit or
otherwise affect any other rights of Executive other than pursuant to this
Agreement. In the event that any payment or benefit intended to be provided
under this Agreement is required to be reduced pursuant to this Section 3.8, the
reduction shall be made in the following order: (a) first reducing, if any,
those payments or benefits which have a higher Parachute Value than actual
present value, (b) then, to the extent necessary, reducing cash payments or
benefits; and (c) then, to the extent necessary, reducing those payments or
benefits having the next highest ratio of Parachute Value to actual present
value of such payments or benefits as of the date of the change of control (as
defined under Code Section 280G). For purposes of this Section 3.8, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 3.8, the “Parachute Value” of a payment or benefit
means the present value as of the date of the change of control of the portion
of such payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as valued in accordance with Section 280G of the Code any
interpretive guidance thereunder.

3.9 Removal from any Boards and Positions. If Executive’s employment is
terminated for any reason under this Agreement, Executive will, immediately upon
Executive’s Termination Date, be deemed to have resigned from (a) if a member,
the Board as well as the board of directors of any GLDD Entity (as defined
below) or any other board to which he has been appointed or nominated by or on
behalf of the Company, (b) any position with the Company or any GLDD Entity,
including, but not limited to, as an officer of the Company or any GLDD Entity,
and (c) any fiduciary positions with respect to the Company’s benefit plans. In
addition, and as a condition to receiving the Severance Pay described in
Section 3.3 or the Change in Control Payment described in Section 3.4, Executive
shall take any and all necessary steps to effectuate his resignation from such
positions.

ARTICLE IV

CONFIDENTIALITY AND RESTRICTIVE COVENANTS

4.1 Confidential Information. Executive acknowledges and agrees that the
Confidential Information (as defined below) of the Company and its subsidiaries
and any other entity related to the Company (each, a “GLDD Entity”) that he
obtained during the course of his employment by the Company is the property of
the Company or such other GLDD Entity. Executive will never directly or
indirectly, disclose, publish or use any Confidential Information of which
Executive has become aware, whether or not such information was developed by
him. All duties and obligations set forth in this Agreement regarding
Confidential Information shall be in addition to those which exist under the
Illinois Trade Secrets Act and at common law.

As used in this Agreement, “Confidential Information” means information that is
not generally known to the public and that was or is used, developed or obtained
by the Company or any other GLDD Entity, in connection with its businesses,
including but not limited to:

(a) products or services, unannounced products or services, or product or
service development information (or other proprietary product or service
information);

 

9



--------------------------------------------------------------------------------

(b) fees, costs, bids and pricing structures and quotations or proposals given
to agents, customers, sureties, suppliers, or prospective customers, agents,
sureties, or suppliers, or received from any such person or entity;

(c) accounting or financial records;

(d) strategic business plans;

(e) information system applications or strategies;

(f) customer and vendor lists and employee lists and directories;

(g) marketing plans, bidding strategies and processes, and negotiation
strategies, whether past, current, or future;

(h) accounting and business methods;

(i) legal advice and/or attorney work product;

(j) trade secrets and other proprietary information;

(k) information, analysis or strategies regarding acquisitions, mergers, other
business combinations, divestitures, recapitalizations, or new ventures; and

(l) nonpublic information that was acquired by Executive concerning the
requirements and specifications of the Company’s or any other GLDD Entity’s
agents, vendors, contractors, customers, or potential customers.

Notwithstanding anything to the contrary, Confidential Information does not
include any information that: (i) is publicly disclosed by law or pursuant to,
and to the extent required by, an order of a court of competent jurisdiction or
governmental agency; (ii) becomes publicly available through no fault of
Executive; or (iii) has been published in a form generally available to the
public before Executive proposes to disclose, publish, or use such information.

4.2 Non-Competition. During the Employment Term and for the 18-month period
following the Termination Date (the “Restricted Period”), Executive will not, on
behalf of himself or any other entity, have an ownership interest in or become
employed or engaged by, or otherwise participate in or render services to, any
business or enterprise (including, without limitation, any division, group or
franchise of a larger organization) within the Geographical Area (as defined
below) that engages in any dredging or demolition or any other business engaged
in by the Company; provided, however, that this restriction shall not prohibit
Executive from (a) passive beneficial ownership of less than three percent of
any class of securities of a publicly-held corporation whose stock is traded on
a U.S. national securities exchange or traded in the over-the-counter market or
(b) Executive’s employment or engagement with an entity in any position where
Executive would not be providing any services of the type provided by Executive
to the Company in the 12 months immediately preceding the termination of the
Employment Term. For the purpose of this provision, “Geographical Area” means
North

 

10



--------------------------------------------------------------------------------

America, Central America, South America, the Caribbean, the Middle East, Africa,
India, Australia, and Asia. Notwithstanding anything in this Article IV to the
contrary, Executive may, at any time during the Restricted Period, provide
written notice to the Company that (i) describes a particular business or
employment opportunity that he is interested in pursuing or in which he may wish
to engage, and (ii) request that the Company agree that the opportunity so
described would not violate this Section 4.2. Within a reasonable time, the
Company will send Executive a written response, indicating whether or not the
Company consents to Executive engaging in the opportunity described in his
notice.

4.3 Non-Solicitation. During the Restricted Period, Executive shall not (other
than in furtherance of Executive’s legitimate job duties on behalf of Company),
directly or indirectly, on Executive’s own behalf or for any other person or
entity: (a) solicit for employment, hire or engage, or attempt to solicit for
employment, hire or engage, any person who is or was employed by the Company
within the six (6) month period prior to the solicitation, hire or engagement or
(b) otherwise interfere with the relationship between any such person and the
Company.

4.4 Non-Interference with Business Relationships. During the Restricted Period,
Executive shall not (other than in furtherance of Executive’s legitimate job
duties on behalf of the Company), directly or indirectly, on Executive’s own
behalf or for any other person or entity: (a) solicit, for a purpose related to
a competitive activity (i.e., an activity prohibited by Section 4.2), any
customer, vendor or agent of the Company that was doing business with the
Company during the six month period prior to the solicitation or (b) induce, or
attempt to induce, any customer, vendor or agent of the Company to reduce or
cease doing business with the Company, or otherwise interfere with the
relationship between such entity and the Company.

4.5 Equitable Modification. If any court of competent jurisdiction shall deem
any provision in this Article IV too restrictive, the other provisions shall
stand, and the court shall modify the unduly restrictive provision to the point
of greatest restriction permissible by law.

4.6 Remedies. Executive acknowledges that the agreements and covenants contained
in this Article IV are essential to protect the Company and its business and are
a condition precedent to entering into this Agreement. Should Executive breach
any covenants in this Article IV, then among other remedies, the duration of the
covenant shall be extended by the period of any such breach. Executive agrees
that irreparable harm would result from Executive’s breach or threat to breach
any provision of this Article IV, and that monetary damages alone would not
provide adequate relief to the Company for the harm incurred. Executive agrees
that in addition to money damages, the Company shall be entitled to seek and
obtain temporary, preliminary, and permanent injunctive relief restraining
Executive from committing or continuing any breach without being required to
post a bond. Without limiting the foregoing, upon a breach by Executive of any
provision of this Article IV, any outstanding Severance Pay shall cease and be
forfeited, and Executive shall immediately reimburse the Company for any
Severance Pay previously paid.

 

11



--------------------------------------------------------------------------------

ARTICLE V

POST-TERMINATION OBLIGATIONS

5.1 Return of Company Materials. No later than three (3) business days following
the termination of Executive’s employment for any reason, Executive shall return
to the Company all Company property that is then in Executive’s possession,
custody or control, including, without limitation, all keys, access cards,
credit cards, computer hardware and software, documents, records, policies,
marketing information, design information, specifications and plans, data base
information and lists, and any other property or information that Executive has
or had relating to the Company (whether those materials are in paper or
computer-stored form), and including but not limited to any documents
containing, summarizing, or describing any Confidential Information, and all
passwords and/or access codes necessary to access such property or information.

5.2 Executive Assistance. During Executive’s employment with the Company and for
a period of 12 months after the termination, for whatever reason, of such
employment, Executive shall, upon reasonable notice, furnish the Company with
such information as may be in Executive’s possession or control, and cooperate
with the Company in any reasonable manner that the Company may request,
including without limitation conferring with the Company with regard to any
litigation, claim or other dispute in which the Company is or may become a
party. The Company shall reimburse Executive for all reasonable out-of-pocket
expenses incurred by Executive in fulfilling Executive’s obligations under this
Section 5.2, provided that Executive furnishes the Company with adequate
documentary evidence, consistent with Company policy, of such expenses no later
than 30 days following the date on which the expense was incurred. Within 30
days of receiving such evidence, the Company will make any such reimbursement.

ARTICLE VI

MISCELLANEOUS

6.1 Notices. Any and all notices, consents or other communications required or
permitted to be sent or given hereunder shall be in writing and shall be deemed
properly served if (a) delivered personally, in which case the date of such
notice shall be the date of delivery; (b) delivered to a nationally recognized
overnight courier service, in which case the date of delivery shall be the next
business day; or (c) sent by facsimile transmission (with a copy sent by
first-class mail), in which case the date of delivery shall be the date of
transmission, or if after 5:00 P.M., the next business day. If not personally
delivered, notice shall be sent using the addresses set forth below:

 

12



--------------------------------------------------------------------------------

If to Executive:

Mark W. Marinko

XXXXXXXXXXX

XXXXXXXXXXX

Fax: XXXXXXXXXX

Email: XXXXXXXXX

Telephone: XXXXXXXXXX

If to the Company:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Chief Executive Officer

Fax: (630) 574-3007

Email: JWBerger@gldd.com

Telephone: (630) 574-3485

with a copy to:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Chief Legal Officer

Fax: (630) 574-3007

Email: mawaryjas@gldd.com

Telephone: (630) 574-2900

6.2 Company Stock Retention. Executive shall be subject to the Company’s stock
retention guidelines and policies in effect from time-to-time.

6.3 Withholding. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law, or any other
amounts due and owing to the Company from Executive.

6.4 Successors and Assigns. This Agreement shall not be assignable by Executive
without the Company’s written consent. The Company may unilaterally assign this
Agreement to any successor employer or corporation or entity that purchases
substantially all of the assets of or succeeds to the business of the Company.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns.

6.5 No Waiver. No failure or delay by the Company or Executive in enforcing or
exercising any right or remedy hereunder will operate as a waiver thereof. No
modification or waiver of this Agreement or consent to any departure by
Executive from any of the terms or conditions thereof, will be effective unless
in writing and signed by the Company’s Chief Executive Officer. Any such waiver
or consent will be effective only in the specific instance and for the purpose
for which given.

 

13



--------------------------------------------------------------------------------

6.6 Severability; Survivability. If any term or provision of this Agreement
shall be held to be invalid or unenforceable, the remaining terms and provisions
hereof shall not be affected thereby and shall be enforced to the fullest extent
permitted under law. Executive’s obligations in Articles IV and V shall survive
and continue in full force notwithstanding the termination of this Agreement or
Executive’s employment for any reason.

6.7 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which together shall be considered one and the same agreement.

6.8 Governing Law; Waiver of Jury. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Illinois, without
regard to its conflict of law principles. For the purposes of any suit, action
or other proceeding arising out of this Agreement or with respect to Executive’s
employment hereunder, the parties: (a) agree to submit disputes to the exclusive
jurisdiction of the federal or state courts located in Cook County, Illinois;
and (b) waive any objection to personal jurisdiction or venue in such
jurisdiction, and agree not to plead or claim forum non conveniens; and
(c) waive their respective rights to a jury trial of any claims and any causes
of action, and agree to have any matter heard and decided solely by the court.

6.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by Executive and the Company to express their mutual intent, and
no rule of strict construction will be applied against Executive or the Company.
The headings in this Agreement are for convenience of reference only and will
not limit or otherwise affect the meaning of the provision.

6.10 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all prior agreements, understandings, offer letters, or
letters of intent with regard to the subject matter contained herein between the
parties hereto. This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by each of the parties hereto.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

14



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date first set forth above.

 

MARK W. MARINKO     GREAT LAKES DREDGE & DOCK CORPORATION /s/ Mark W. Marinko  
  By:   /s/ Jonathan W. Berger       Jonathan W. Berger       Chief Executive
Officer

 

15